          Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 1 of 43



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 FRONTRUNNERHC, INC.,

 Plaintiff,

 v.
                                                             Civil Action No. 1:20-cv-10230
 WAVELAND RCM, LLC, WAVELAND
 TECHNOLOGIES, LLC, DEAN PALUCH,
 JORDAN LEVITT, ANTHONY ALTIERI,

 Defendants.



              VERIFIED COMPLAINT FOR INJUNCTIVE AND OTHER RELIEF

        Plaintiff FrontRunnerHC, Inc. (“FrontRunner” or the “Company”) brings this Verified

Complaint for injunctive and other relief against Defendants WavelandRCM, LLC, Waveland

Technologies, LLC, Dean Paluch (“Paluch”), Jordan Levitt (“Levitt”), and Anthony Altieri

(“Altieri”) and states as follows:

                                 PRELIMINARY STATEMENT

        This case involves severe and ongoing misconduct of Defendants, who are former

officers/employees of FrontRunner, including theft of trade secrets and confidential information,

breaches of fiduciary duties, breaches of restrictive covenants, theft and misuse of corporate assets,

cyberfraud, fraud in the inducement, unfair and deceptive trade practices, civil conspiracy, and

tortious interference with contractual and business relationships.

        In short, the individual Defendants, all while highly compensated executive officers and/or

employees of FrontRunner, covertly set up an apparently identical, competing company called

Waveland RCM, LLC and/or Waveland Technologies (collectively “Waveland”), and used their

status as executive officers/employees of FrontRunner to steal FrontRunner’s trade secrets,
            Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 2 of 43




proprietary information, customer lists, and contracts, which they used to their own advantage and

on behalf of Waveland. After engaging in this subterfuge, Defendants completed their coup by

brazenly stealing from FrontRunner a cache of exclusive, highly confidential technical documents

identifying customer and other information, including information on which FrontRunner relies to

obtain and interact with customers and which FrontRunner spent years and enormous resources

developing, as well as Company financial data. In addition, Defendants stole, misused, and/or

converted FrontRunner’s corporate assets for their own personal use.

       FrontRunner brings this action to immediately cease Defendants’ illegal activities, enforce

the restrictive covenants that Defendants contractually agreed to, recover its trade secrets and

proprietary information, and recoup significant monetary damages caused by Defendants.

                                            PARTIES

       1.       FrontRunner is a Delaware corporation with its principal place of business at 36

Cordage Park Circle, Suite #302, Plymouth, Massachusetts.

       2.       Waveland RCM, LLC, upon information and belief, is a Pennsylvania corporation

with its principal place of business at 1150 First Ave, Suite 511, King of Prussia, Pennsylvania.

       3.       Waveland Technologies, LLC, upon information and belief, is a Pennsylvania

corporation with its principal place of business at 1150 First Ave, Suite 511, King of Prussia,

Pennsylvania.

       4.       Dean Paluch is an individual who, upon information and belief, is a citizen of Texas

and resides in 2104 Rue De St. Germaine, Austin, Texas. Upon information and belief, Paluch is

an officer, shareholder, and/or member of Waveland RCM, LLC and/or Waveland Technologies,

LLC.


                                                 2
            Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 3 of 43




       5.       Jordan Levitt is an individual who, upon information and belief, is a citizen of New

Jersey and resides at 39 Cutlass Road, Kinnelon, New Jersey. Upon information and belief, Levitt

is an officer, shareholder, and/or member of Waveland RCM, LLC and/or Waveland

Technologies, LLC.

       6.       Anthony Altieri is an individual who, upon information and belief, is a citizen of

Ohio and resides at 9387 Baytree Drive, Powell, Ohio. Upon information and belief, Altieri is an

officer, shareholder, and/or member of Waveland RCM, LLC and/or Waveland Technologies,

LLC.

                                 JURISDICTION AND VENUE

       7.       This is an action in law and equity pursuant to which FrontRunner seeks

preliminary and permanent injunctive relief based on Defendants’ breach of contract and other

violations of law, including their violation of the federal Defend Trade Secrets Act (DTSA), 18

U.S.C. § 1836 et seq., and Computer Fraud and Abuse Act (CFAA), 18 U.S. Code § 1030, et seq.

       8.       This Court has original jurisdiction pursuant to 28 U.S.C. § 1331 and 18 U.S.C. §

1836(c) over FrontRunner’s federal claims under the DTSA and CFAA and supplemental

jurisdiction pursuant to 28 U.S.C. § 1367 over FrontRunner’s state law claims because those state

law claims arise out of the same operative facts as the federal claims.

       9.       This Court also has jurisdiction over this dispute pursuant to 28 U.S.C. § 1332

because the parties are diverse and the amount in controversy exceeds $75,000. Specifically,

FrontRunner has improperly lost customers due to Defendants’ scheme, resulting in lost revenue

of hundreds of thousands of dollars, and Defendants have stolen FrontRunner’s trade secrets and

confidential and proprietary information, which are worth millions of dollars.


                                                 3
          Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 4 of 43




       10.     This Court has personal jurisdiction over Defendants because they provided

employment services to FrontRunner in Massachusetts through which they violated the DTSA,

breached certain common law duties and contractual obligations owing to FrontRunner, and/or

caused tortious injury to FrontRunner in Massachusetts.

       11.     Venue is proper in this district under 28 U.S.C. § 1391(b) because Defendants

provided employment services to Frontrunner in this district through which they engaged in

unlawful acts and/or caused tortious injury to FrontRunner in this district.

                                              FACTS

                                  Background of FrontRunner

       12.     FrontRunner provides health care clients with a technology suite to maximize

billable revenue collection. FrontRunner was founded by John Donnelly, current President and

CEO of the company. Mr. Donnelly drew a $12,000 annual salary for over seven years and has

invested over $2.725 million of his own funds into the company. Neither Paluch, Altieri nor Levitt

invested any money into FrontRunner.

       13.     FrontRunner’s suite of products and services leverages a unique development

platform to create custom applications that automate manual revenue cycle tasks to reduce costs,

solve problems, and improve accuracy and efficiency for its healthcare clients.

       14.     Unlike other vendors, FrontRunner’s technology is customizable to each

customer’s specific revenue cycle problems and needs and supplements existing patient accounting

systems without the need of replacement costs. FrontRunner relies on this exclusive and

proprietary development platform to obtain customers and revenue. FrontRunner invested

substantial amounts of resources and time to develop this platform.


                                                 4
            Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 5 of 43




       15.      In addition, one of FrontRunner’s most important assets for which it depends on

developing customers are highly confidential, exclusive technical documents that contain

insurance payor information, and other key data, which FrontRunner uses in its platform to assist

customers with creating billings and which results in greatly improved efficiency for its customers.

FrontRunner has invested enormous amounts of resources and time to develop these exclusive

technical documents and is able to develop customers because its competitors do not have access

to this data. Other key, highly confidential documents on which FrontRunner relies to maintain

competitiveness include customer lists, proposal/bid documents, and customer contracts.

       16.      In addition to its software, development platform, and confidential technical

documents, in order to maintain its competitive advantage, FrontRunner relies on the constant

development and maintenance of its goodwill in the form of its customer and prospective customer

relationships and its knowledge of the customers’ and prospective customers’ business needs.

       17.      In order to expand that goodwill, FrontRunner recruited and developed a highly

trained and experienced team of employees with many responsibilities, including generating new

client contracts, servicing and maintaining existing client contracts, managing channel

relationships, improving the quality of the Company’s services, and generally expanding the

business.

       18.      To carry out those goals, certain employees are given access to FrontRunner’s

trade secrets and highly valuable proprietary and confidential information and/or goodwill,

including its software, unique development platform, confidential technical documents, and key

customer information, including the history of services the Company has provided to particular




                                                 5
           Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 6 of 43




customers, customer contact information, customer budgeting, and specific customer needs and

requirements.

        19.     FrontRunner, therefore, takes substantial steps to protect its trade secrets,

confidential information, customer relationships, and goodwill, including, but not limited to,

entering into restrictive covenant agreements with certain employees, including non-disclosure,

non-compete, and non-solicitation agreements, that limit their ability to utilize FrontRunner’s trade

secrets, confidential information, and/or good will on behalf of themselves or Frontrunner’s

competitors.

                              Paluch’s Employment with Frontrunner1

        20.     In or about January 2014, FrontRunner hired Paluch as Executive Vice President

of Sales. As Executive Vice President of Sales, Paluch was responsible for driving new business

opportunities and creating relationships with current and future clients.

        21.     As Executive Vice President of Sales, Paluch also served as an executive officer of

FrontRunner.

        22.     In Paluch’s position as Executive Vice President of Sales and as an executive

officer, FrontRunner placed faith, confidence, and trust in Paluch, and Paluch had knowledge of

FrontRunner’s reliance on him, as well as possession of sensitive and proprietary customer

information, client profiles, and other highly confidential information.




1
 FrontRunnerHC filed a complaint against Paluch, which is pending in this Court. Paluch subsequently filed an
answer and counterclaims. FrontRunner v. Paluch, 19CV12192 (DJC). For context and background, ¶¶33-50 herein
contain allegations repeated in the Complaint pending against Paluch.
                                                      6
         Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 7 of 43




       23.    FrontRunner entrusted Paluch with its highly confidential and proprietary

information through his status as a fiduciary to the Company and his duties of utmost loyalty and

care to the Company.

       24.    At the time of Paluch’s hiring, as a condition of his employment and in

consideration for Paluch’s salary, compensation plan, incentives, and commission structure,

Paluch was instructed to sign a nondisclosure agreement with FrontRunner. A blank copy of the

agreement that was provided to Paluch for signature is attached hereto as Exhibit 1 (the “Paluch

NDA”).

       25.    Paragraph 1 of the Paluch NDA, titled “Nondisclosure Obligation,” states in part:

              The Employee will not at any time, whether during or after the
              termination of employment, for any reason whatsoever (other tha[n]
              to promote and advance the business of the Company), reveal to any
              person or entity (both commercial and non-commercial) any of the
              trade secrets or confidential business information concerning the
              Company or the trade secrets or confidential business information
              of third parties subject to a duty of confidentiality on the part of the
              Company, including without limitation: research and development
              activities; product designs, prototypes and technical specifications,
              show-how and know-how; marking plans and strategies; pricing and
              costing policies; customer and supplier lists and accounts; or
              nonpublic financial information so far as they have come or may
              come to the Employee’s knowledge… The Employee shall keep
              secret all matters of such nature entrusted to him and shall not sue
              or disclose any such information for the benefit of any third party in
              any manner which may injure or cause loss to the Company, whether
              directly or indirectly.

       26.    Paragraph 2 of the Paluch NDA, titled “Covenant Not to Compete,” states in part:

              Employee agrees that during the course of his employment and for
              a period of twelve (12) months immediately following the
              termination of Employee's relationship with the Company
              ("Restricted Period"), whether Employee resigns voluntarily or is
              terminated by the Company involuntarily, Employee will not,
              without the prior written consent of the Company, whether paid or

                                                 7
          Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 8 of 43




              not: (i) serve as a partner, principal, licensor, licensee. employee,
              consultant, officer, director, manager, agent, affiliate,
              representative, advisor, promoter, associate, investor, or otherwise
              for, (ii) directly or indirectly, own, purchase, organize or take
              preparatory steps for the organization of, or (iii) build, design,
              finance, acquire, lease, operate, manage. control, invest in, work or
              consult for or otherwise join, participate in or affiliate himself with,
              any business whose business, products or operations are in any
              respect competitive with or otherwise similar to the Company's or
              and of its subsidiaries' business.

        27.   Paragraph 3 of the Paluch NDA, titled “Non-Solicitation of Customers”, states in

part:

              Employee agrees that during the Restricted Period, whether
              Employee resigns voluntarily or is terminated by the Company
              involuntarily, Employee shall not contact, or cause to be contacted,
              directly or indirectly, or engage in any form of oral, verbal, written,
              recorded, transcribed, or electronic communication with any
              Customer for the purposes of conducting business that is
              competitive or similar to that of the Company or for the purpose of
              disadvantaging the Company's business in any way. For the
              purposes of this Agreement, "Customer" shall mean all persons or
              entities that have used or inquired of the Company's services at any
              time during the two-year period preceding the termination of
              Employee's employment with the Company. Employee
              acknowledges and agrees that the Customers did not use or inquire
              of the Company's services solely as a result of his efforts, and that
              the efforts of other Company personnel and resources are
              responsible for the Company's relationship with the Customers.
              Employee further acknowledges and agrees that the identity of the
              Customers is not readily ascertainable or discoverable through
              public sources. and that the Company's list of Customers was
              cultivated with great effort and secured through the expenditure of
              considerable time and money by the Company.

        28.   Paragraph 4 of the Paluch NDA, titled “Non-Solicitation of Employees,” states in

part:

              Employee agrees that for the Restricted Period, whether Employee
              resigns voluntarily or is terminated by the Company involuntarily.
              Employee will not directly or indirectly hire, solicit, or recruit

                                                 8
            Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 9 of 43




                employees of the Company to leave employment with the Company,
                nor will he contact any employee of the Company. or cause an
                employee of the Company to be contacted, for the purpose of
                leaving employment with the Company.

       29.      Paragraph 7 of the Paluch NDA, titled “Remedies Upon Breach”, states in part:

                The Employee agrees that any breach of this Agreement by the
                Employee could cause irreparable damage to the Company. The
                Company shall have, in addition to any and all remedies of law, the
                right to an injunction or other equitable relief to prevent any
                violation of the Employee's obligations hereunder, and without the
                necessity of posting a bond or other surety.

       30.      Paragraph 9 of the Paluch NDA, titled “Miscellaneous,” states in part:

                The obligations of the Employee under this Agreement shall survive
                the termination of the Employee's relationship with the Company
                regardless of the manner of such termination…This Agreement shall
                be governed by, and construed in accordance with, the internal laws
                of the Commonwealth of Massachusetts excepting its conflicts of
                laws principles.

       31.      FrontRunner’s general practice is to have employees sign nondisclosure

agreements at the time of hire, as was discussed with and requested of Paluch. However, Paluch’s

personnel file does not contain a signed version of the Paluch NDA. Upon information and belief,

Paluch received the Paluch NDA at the time of his hire and should have signed the Paluch NDA.


      FrontRunner Discovers Paluch’s Lack of Performance, Misappropriations, and
                               Theft of Company Assets

       32.      Over the course of his employment, Paluch failed to adequately perform his

employment duties and obligations, including but not limited to failing to submit legitimate

expenses, misuse of corporate funds, insubordination, and providing documentation for all of his

expenses.



                                                 9
         Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 10 of 43




       33.     Paluch also failed to perform the advisory and consulting services FrontRunner

required him to perform. Specifically, among other things, Paluch made few direct sales during

his last several months of service.

       34.     During his tenure as Executive Vice President of Sales of FrontRunner, Paluch also

misused corporate funds for personal use without authority from FrontRunner. He created

fraudulent expense reports and business deductions and utilized the Company credit card for

unauthorized expenses including, but are not limited to, flights, hotel rooms, and meals for which

there was no business purpose and when asked, he did not provide any verification or

documentation, and otherwise failed to properly document expenses. The total undocumented

expenses amount to approximately $317,000.00.

                        Paluch’s Additional Breaches of Fiduciary Duty

       35.     Paluch also breached his fiduciary duty to FrontRunner as an executive officer of

the company.

       36.     Specifically, commencing in or about December 28, 2017, if not earlier, Paluch

schemed to take over FrontRunner and/or raid its employees.

       37.     To carry out this plan, he gained confidential financial accounting and customer

information from Keith Truax, who knew what he was doing was wrong as documented in the

email, “I assume I will be losing access today, so downloading everything I think we need on file”

to which he was previously excluded from receiving under Company policy, and provided it to an

outside accountant under the pretense of manufacturing a claim that Mr. Donnelly had engaged

in mismanagement.




                                               10
         Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 11 of 43




       38.     Paluch also solicited and/or conspired with existing FrontRunner employees to

work for another business. These employees included Jordan Levitt, Tony Altieri, and Keith Truax.

       39.     In or about late July, 2018, Paluch and Levitt met with Mr. Donnelly and accused

him of misuse of company funds (although Mr. Donnelly was the only individual who had been

and continued to invest his own money into the company). Absurdly, they threatened to report

him to the police or put the company into receivership if he refused to turn over control of the

company to them.       Mr Donnelly was granted permission to record the conversations as

documentation of the events that unfolded.

       40.     Upon information and belief, Paluch also defamed the Company and/or Mr.

Donnelly to co-employees.

       41.     Paluch used this information and defamed Mr. Donnelly to attempt to take control

of the Company by threatening Mr. Donnelly.

       42.     Paluch also contacted key clients and customers and made false statements, which

resulted in Mr. Donnelly having to quickly address the issues and calm clients and customers.

       43.     Such breaches resulted in damage to FrontRunner and harmed its goodwill and

reputation, including with customers.

       44.     In addition, these activities resulted in harm to FrontRunner, including but not

necessarily limited to lost sales and potential additional selling opportunities.

       45.     As a result of Paluch’s conduct, FrontRunner suffered harm, including a loss of

goodwill with its customers.

                Paluch’s Termination and Misappropriation of Confidential Information




                                                 11
         Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 12 of 43




       46.     On February 1, 2019, FrontRunner terminated Paluch due to numerous violations

of Company policy, breach of his fiduciary duties, and misappropriation/fraud.

       47.     On or about January 31, 2019, Paluch engaged in the misappropriation of trade

secrets and confidential information.

       48.     In particular, Paluch downloaded the data in FrontRunner’s Salesforce program and

emailed it to his personal email address.

       49.     The data in Frontrunner’s Salesforce program includes confidential, proprietary

and/or trade secret information regarding existing and potential customers.

       50.     Upon information and belief, Paluch is still in possession of Frontrunner’s

Salesforce data he obtained from this unauthorized download.

                            Altieri’s Employment with FrontRunner

       51.     In or around April 2016, FrontRunner hired Altieri as Senior Sales Executive. He

was later promoted to Regional Vice President of Sales, and then his title changed to Vice President

of Sales – Patient Remedi. In these positions, Altieri was responsible for driving new business

opportunities, channel management, and creating relationships with current and future clients.

       52.     In Altieri’s position as Regional Vice President of Sales, FrontRunner placed faith,

confidence, and trust in Altieri, and Altieri had knowledge of FrontRunner’s reliance on him, as

well as possession of sensitive and proprietary customer information, client profiles, and other

highly confidential information.

       53.     FrontRunner entrusted Altieri with its highly confidential and proprietary

information, including but not limited to client information, pricing, business strategies, and sales




                                                 12
         Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 13 of 43




and marketing information, through his status as a fiduciary to the Company and his duties of

utmost loyalty and care to the Company.

       54.     At the time of Altieri’s hiring, on or around April 11, 2016, as a condition of his

employment and in consideration for Altieri’s salary, compensation plan, incentives, and

commission structure, Altieri entered into a “NONDISLCOSURE & ASSIGNMENT OF

INVENTIONS AGREEMENT” with FrontRunner (the “Altieri NDA”). A true and accurate copy

of the Altieri NDA is attached hereto as Exhibit 2.

       55.     Paragraph 1 of the Altieri NDA, titled “Nondisclosure Obligation,” states in part:

               The Employee will not at any time, whether during or after the
               termination of employment, for any reason whatsoever (other tha[n]
               to promote and advance the business of the Company), reveal to any
               person or entity (both commercial and non-commercial) any of the
               trade secrets or confidential business information concerning the
               Company or the trade secrets or confidential business information
               of third parties subject to a duty of confidentiality on the part of the
               Company, including without limitation: research and development
               activities; product designs, prototypes and technical specifications,
               show-how and know-how; marking plans and strategies; pricing and
               costing policies; customer and supplier lists and accounts; or
               nonpublic financial information so far as they have come or may
               come to the Employee’s knowledge… The Employee shall keep
               secret all matters of such nature entrusted to him and shall not sue
               or disclose any such information for the benefit of any third party in
               any manner which may injure or cause loss to the Company, whether
               directly or indirectly.

       56.     Paragraph 2 of the Altieri NDA, titled “Covenant Not to Compete,” states in part:

               Employee agrees that during the course of his employment and for
               a period of twelve (12) months immediately following the
               termination of Employee's relationship with the Company
               ("Restricted Period"), whether Employee resigns voluntarily or is
               terminated by the Company involuntarily, Employee will not,
               without the prior written consent of the Company, whether paid or
               not: (i) serve as a partner, principal, licensor, licensee. employee,
               consultant, officer, director, manager, agent, affiliate,

                                                 13
         Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 14 of 43




              representative, advisor, promoter, associate, investor, or otherwise
              for, (ii) directly or indirectly, own, purchase, organize or take
              preparatory steps for the organization of, or (iii) build, design,
              finance, acquire, lease, operate, manage. control, invest in, work or
              consult for or otherwise join, participate in or affiliate himself with,
              any business whose business, products or operations are in any
              respect competitive with or otherwise similar to the Company's or
              and of its subsidiaries' business.

        57.   Paragraph 3 of the Altieri NDA, titled “Non-ation of Customers”, states in part:

              Employee agrees that during the Restricted Period, whether
              Employee resigns voluntarily or is terminated by the Company
              involuntarily, Employee shall not contact, or cause to be contacted,
              directly or indirectly, or engage in any form of oral, verbal, written,
              recorded, transcribed, or electronic communication with any
              Customer for the purposes of conducting business that is
              competitive or similar to that of the Company or for the purpose of
              disadvantaging the Company's business in any way. For the
              purposes of this Agreement, "Customer" shall mean all persons or
              entities that have used or inquired of the Company's services at any
              time during the two-year period preceding the termination of
              Employee's employment with the Company. Employee
              acknowledges and agrees that the Customers did not use or inquire
              of the Company's services solely as a result of his efforts, and that
              the efforts of other Company personnel and resources are
              responsible for the Company's relationship with the Customers.
              Employee further acknowledges and agrees that the identity of the
              Customers is not readily ascertainable or discoverable through
              public sources. and that the Company's list of Customers was
              cultivated with great effort and secured through the expenditure of
              considerable time and money by the Company..

        58.   Paragraph 4 of the Altieri NDA, titled “Non-Solicitation of Employees,” states in

part:

              Employee agrees that for the Restricted Period, whether Employee
              resigns voluntarily or is terminated by the Company involuntarily.
              Employee will not directly or indirectly hire, solicit, or recruit
              employees of the Company to leave employment with the Company,
              nor will he contact any employee of the Company. or cause an
              employee of the Company to be contacted, for the purpose of
              leaving employment with the Company.

                                                14
         Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 15 of 43




       59.     Paragraph 7 of the Altieri NDA, titled “Remedies Upon Breach”, states in part:

               The Employee agrees that any breach of this Agreement by the
               Employee could cause irreparable damage to the Company. The
               Company shall have, in addition to any and all remedies of law, the
               right to an injunction or other equitable relief to prevent any
               violation of the Employee's obligations hereunder, and without the
               necessity of posting a bond or other surety.

       60.     Paragraph 9 of the Altieri NDA, titled “Miscellaneous,” states in part:

               The obligations of the Employee under this Agreement shall survive
               the termination of the Employee's relationship with the Company
               regardless of the manner of such termination…This Agreement shall
               be governed by, and construed in accordance with, the internal laws
               of the Commonwealth of Massachusetts excepting its conflicts of
               laws principles.

       61.     At or about the time of Altieri’s hiring, he was granted stock options with a vesting

schedule.

       62.     In late September 2019, Altieri informed Mr. Donnelly that he intended to resign.

On September 27, 2019, Altieri informed Mr. Donnelly that he was resigning immediately, with

no notice period. Altieri made no mention of new employment or his intentions upon leaving the

Company. Levitt informed Mr. Donnelly vaguely that Mr. Altieri was leaving because “he may

have just fatigued” or words to that effect.

       63.     As of that date, none of Altieri’s stock options had vested. When he informed Mr.

Donnelly of his resignation, he stated that his options had monetary value. Donnelly reminded him

that his options had not vested, but that he would be willing to consider a separation agreement

with him. At that time, Mr. Donnelly was not aware of the existence of Waveland.

       64.     On the day of Altieri’s resignation, due to his access to FrontRunner’s highly

confidential and proprietary information concerning customers and other technical documents, and

                                                15
         Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 16 of 43




because Altieri was leading several contract negotiations with current and potential FrontRunner

customers of great value, FrontRunner entered into a “Separation Agreement and General Release”

with Altieri (the “Altieri Separation Agreement”) in order to reaffirm and reinforce the restrictive

covenants that Altieri agreed to in the Altieri NDA and in order to protect the Company’s trade

secrets and assets.

       65.      In consideration for Altieri entering into the Altieri Separation Agreement, and

reaffirming his commitment to the restrictive covenants set forth in the Altieri NDA, FrontRunner

paid Altieri substantial consideration of $95,000.00 that he was not otherwise owed as

compensation.

       66.      Pursuant to the terms of the Altieri Separation Agreement, Altieri agreed that the

restrictive covenants in the Altieri NDA remained in full force and effect.

       67.      In addition, pursuant to the terms of the Altieri Separation Agreement, Altieri

agreed that he “will not disclose any confidential or proprietary information, including, but not

limited to, pricing margins, key customer contacts and their profiles not generally known to the

public which [he] acquired as an employee of FrontRunnerHC, to any person or entity, or use such

information in any manner that is detrimental to the interest of FrontRunnerHC.”

       68.      Pursuant to the terms of the Altieri Separation Agreement, Altieri agreed that in the

event of any action to enforce the terms of the Altieri Separation Agreement, the successful party

is entitled to obtain attorney’s fees from the losing party.

       69.      As set forth below, the same day he resigned, Altieri inserted a flash drive into his

laptop and, upon information and belief, misappropriated FrontRunner trade secret/confidential

information.


                                                  16
         Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 17 of 43




                             Levitt’s Employment with FrontRunner

       70.      In or about early 2016, Mr. Donnelly considered hiring Levitt. Paluch was against

Levitt’s hiring at the time. In a prescient email from Paluch to Mr. Donnelly dated January 25,

2016, Paluch wrote:

       Bottom line, bring (sic) Jordan into the main company is not a good idea. Everywhere he

       had (sic) been has ended badly for the other guy and not Jordan. He is a divisive element

       that needs to be kept at arm’s length. He is ALWAYS going to put his interests first.

       71.      In the same email, Paluch discussed Levitt’s relationship with a company Paluch

believed might be interested in acquiring FrontRunner. Again referring to Levitt, he wrote:

             They will NEVER buy a company that Jordan is a part of . . . feels he manipulated

             [them] . . . They wanted to fire Jordan when I took over as VP of Sales. I fought to keep

             him because of the same reason we are having this conversation, he was the best guy

             they had and the only one who knew the business. . . . Jordan was caught fabricating

             evidence against a[n] . . employee he was trying to get fired. When he was caught he

             back peddled and covered his tracks . . . [he] was reprimanded because they didn’t have

             enough evidence to fire him . . .

       72.      Despite this warning from Paluch, in or around April 2016, FrontRunner hired

Levitt as Executive Vice President for Business Development. As Executive Vice President for

Business Development, Levitt was responsible for driving new business opportunities, channel

relationships and management, and creating relationships with current and future clients.

       73.      As Executive Vice President for Business Development, Levitt also served as an

executive officer of FrontRunner.


                                                  17
         Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 18 of 43




       74.     In Levitt’s position as Executive Vice President for Business Development, and in

his capacity as an executive officer, FrontRunner placed faith, confidence, and trust in Levitt, and

Levitt had knowledge of FrontRunner’s reliance on him, as well as possession of sensitive and

proprietary customer information, client profiles, and other highly confidential information.

       75.     FrontRunner entrusted Levitt with its highly confidential and proprietary

information through his status as a fiduciary to the Company and his duties of utmost loyalty and

care to the Company.

       76.     As set forth above, in or about late July, 2018, Paluch and Levitt met with Mr.

Donnelly and accused him of misuse of company funds (although Mr. Donnelly was the only

individual who had been and continued to invest his own money into the company). Absurdly,

they threatened to report him to the police or put the company into receivership if he refused to

turn over control of the company to them.

       77.     Upon information and belief, at that time and thereafter Levitt solicited employees,

including but not limited to Altieri and Keith Truax, to leave FrontRunner.

       78.     On or around April 25, 2019, in consideration for a new compensation plan with

additional salary, benefits, and advantageous commission structure, and in further consideration

for one year of continued salary should FrontRunner terminate Levitt’s employment without cause,

Levitt entered into a “Nondisclosure, Noncompetition, Nonsolicitation and Assignment of

Inventions Agreement” with FrontRunner (the “Levitt NDA”). A true and accurate copy of the

Levitt NDA is attached hereto as Exhibit 3.

       79.     Paragraph 1 of the Levitt NDA, titled “Nondisclosure Obligation,” states in part:

               The Officer will not at any time, whether during or after the
               termination of employment, for any reason whatsoever (other than

                                                18
         Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 19 of 43




               to promote and advance the business of the Company), reveal to any
               person or entity (both commercial and non-commercial) any of the
               trade secrets, or confidential business information concerning the
               Company or its customers and strategic partners, or the trade secrets
               or confidential business information of third parties subject to a duty
               of confidentiality on the part of the Company. This Confidential
               Information includes, without limitation: customer and strategic
               partners names, lists and profiles, including resellers and distributors
               of the Company’s software and services; marketing, sales and
               business development strategies, and other Company strategies,
               initiatives, tactics and plans; all software development activities;
               product and service designs, prototypes and technical specifications;
               show-how and know-how; marketing plans and strategies; pricing,
               commission fees, customer contracts and costing policies; customer
               and supplier lists and accounts, as well as customer and vendor
               contracts and related financial and legal information; nonpublic
               financial information regarding existing employees, personnel
               information, including the Company’s financial records of any kind,
               accounting information, general ledgers, business operations and
               expenses, personnel information, and other Company information
               or other nonpublic information, so far as they have come or may
               come to the Officer’s knowledge…The Officer shall keep secret all
               matters Company Information described above of such nature and
               described disclosed, entrusted or provided to him and shall not use
               or disclose any such information for the benefit of any third party in
               any manner which may injure or cause loss to the Company, whether
               directly or indirectly. Confidential Information shall not be deemed
               “publicly known” merely because it may be embraced by a more
               general disclosure, or derived from other disclosures, available to
               the public or the Officer.

       80.     Paragraph 2 of the Levitt NDA, titled “Restrictive Covenant Prohibiting

Competition,” states in part:

               The Officer agrees that during the course of his employment with
               the Company, and, subject to the express and specific conditions set
               forth below in paragraph (b), for a period of twelve (12) months
               immediately following the termination of Officer’s employment
               (the “Restricted Period”), the Officer will not serve as a principal,
               employee, consultant, officer, managers, or advisor for a
               Competitive Business, and where the activities rendered by the
               Officer are similar in nature to the sales and business development
               activities, or similar types of services, he rendered to the Company

                                                 19
         Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 20 of 43




               during the last two years of his employment or other relationship
               with the Company. A “Competitive Business” shall mean any
               commercial enterprise: (i) whose products and services which are
               being promoted or marketed by the Officer are competitive with the
               Company’s products and services, including products under
               development or for anticipated release during the Officer’s tenure;
               and (ii) the activities or services rendered by the Officer for such
               Competitive Business are limited to those geographic areas of the
               United States where the Officer has provided or is providing
               services (or where the Officer had a material influence or presence)
               during the last two years of his employment or other relationship
               with the Company.; and (ii) has competed with Company in the 12
               months preceding Officer’s employment.

       81.     Paragraph 3 of the Levitt NDA, titled “Non-Solicitation of Customers, Employees

and Advisors,” states in part:

               The Officer agrees that during the Restricted Period, the Officer
               shall not contact, or cause to be contacted by any third party
               (including by a Competitive Business), or engage in any form of
               oral, verbal, written, recorded, transcribed, or electronic
               communication or solicitation with any Customer for the purposes
               of conducting business that is competitive or similar to that of the
               Company or for the purpose of disadvantaging the Company’s
               business in any way. For the purposes of this Agreement,
               “Customer” shall mean all persons or entities (including customers,
               clients, end users, resellers, strategic partners or similar third parties)
               that are using, or have used the Company’s products or services at
               any time during the one-year period preceding the termination of
               Officer’s employment by the Company. The Officer acknowledges
               and agrees that the Customers did not use or inquire of the
               Company’s services solely as a result of his efforts, and that the
               efforts of other Company personnel and resources are responsible
               for the Company’s relationship with these Customers. The Officer
               further acknowledges and agrees that the Company’s list and
               profiles of Customers was cultivated with great effort and expense
               on the part of the Company and all its personnel and secured through
               the expenditure of considerable time and money by the Company.
               The Officer agrees that for the Restricted Period the Officer will not
               directly or indirectly hire, solicit, or recruit employees of or advisors
               or consultants to the Company to leave the employment with or
               engagement by the Company, nor will he contact any such
               employee, advisor or consultant, or cause an person to be contacted

                                                   20
         Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 21 of 43




               by any third party (or himself), for the purpose of leaving the
               employment or relationship with the Company.

       82.     Paragraph 6 of the Levitt NDA, titled “Remedies Upon Breach,” states in part:

               The Officer agrees that any breach of this Agreement by the Officer could
               cause irreparable damage to the Company. The Company shall have, in
               addition to any and all remedies of law, the right to an injunction or other
               equitable relief to prevent any violation of the Officer’s obligations
               hereunder, and without the necessity of posting a bond or other surety. In
               the event of any enforcement of this Agreement, or of any breach, the party
               who does not prevail shall reimburse the counterparty for such
               counterparty’s cost and expenses of enforcement, including attorneys’ fees
               and expenses. The Officer acknowledges and agrees that the enforcement
               of this Agreement is necessary to ensure the preservation, protection and
               continuity of the confidential business information, trade secrets, business
               reputation and goodwill of the Company.

       83.     Paragraph 9 of the Levitt NDA, titled “Miscellaneous,” states in part:

               If the Officer violates the provisions of any of Sections 1-
               4,inclusive, the Officer shall continue to be bound by the restrictions
               set forth in such sections until a period of the later of one (1) year or
               for the duration that the restrictive period has run its course without
               any violation of such provisions…The obligations of the Officer
               under this Agreement shall survive the termination of the Officer’s
               relationship with the Company regardless of the manner of such
               termination…This Agreement shall be governed by, and construed
               in accordance with, the internal laws of the Commonwealth of
               Massachusetts excepting its conflicts of laws principles.

       84.     Upon information and belief, at the time Levitt executed this NDA agreement and

thereafter, he was already acting in violation of its terms.

       85.     In late December 2019, Levitt attempted to negotiate an up front commission on a

large deal he was working on, even though a written commission plan was already in place. In an

email to Mr. Donnelly dated December 17, 2019, Levitt wrote that if Mr. Donnelly agreed to the

up front commission, Levitt would “go for the kill shot” but if not, “it’ll keep on its natural pace.”



                                                  21
         Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 22 of 43




Upon information and belief, Levitt wanted an up-front commission because he was planning to

leave FrontRunner.

       86.     On or around January 17, 2020, Levitt submitted his resignation to the Company.

Levitt told Mr. Donnelly that he was leaving to join a company called Motorsports Developers, a

King of Prussia, Pennsylvania company. He stated he had an opportunity to do business

development for a racetrack.

       87.     Press releases indicate that Mr. Levitt is actually the President and a partner of

Motorsports Developers. When Mr. Donnelly asked if he was an owner, Levitt stated that this was

inaccurate and due to a journalist who “went a little crazy.” As set forth below, Altieri provided a

similar response when a press release identified him as Executive Vice President of Waveland.

    FrontRunner Subsequently Discovers the Individual Defendants’ Scheme to Set up
               Waveland and Additional Theft of FrontRunner’s Assets

       88.     On January 22, 2020, FrontRunner reviewed a Yahoo News press release stating

that its potential customer, Shadowbox Solutions, had entered into a major sales agreement with

WavelandRCM, LLC (“WavelandRCM”).

       89.     On behalf of FrontRunner, Levitt, for several months prior and leading up to his

departure date, had been working on a nearly identical deal with Shadowbox Solutions.

       90.     The press release stated that the agreement was based on “… Waveland's best in

class data services and exclusive access to Medicare Beneficiary Identification data giving

diagnostic labs, durable medical equipment vendors, and other healthcare providers the

information required to efficiently provide services and reduce claim denials.”




                                                22
         Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 23 of 43




       91.     The WavelandRCM services identified in the press release appeared to be identical

to those FrontRunner provides and appeared to be based on FrontRunner’s confidential and

proprietary technical documents, which FrontRunner had been developing for years.

       92.     In addition, the press release quoted Altieri, whom the press release referred to as

WavelandRCM’s Executive Vice President. Altieri’s statement in the press release was about

“revolutionary” and unique services offered by WavelandRCM, and which were identical to the

exclusive services offered by FrontRunner.

       93.     Upon further investigation of WavelandRCM, FrontRunner determined that the

WavelandRCM website domain was registered on May 3, 2018, and WavelandRCM was

incorporated in June 2018 in Pennsylvania with a King of Prussia, Pennsylvania address.

Frontrunner company records reveal that Levitt and Paluch submitted expense reports to be

reimbursed by FrontRunner for a trip to King of Prussia, Pennsylvania, within days prior to this

incorporation date.

       94.     Waveland Technologies was incorporated on July 13, 2018, and its website domain

was registered on August 3, 2018. Both were registered under Northwest Registered Agent, LLC.

This is the same registered agent as Levitt’s Motorsports Developers company.

       95.     Listed on pdf forms on Waveland Technologies’ website is a Chicago address,

which is the same Chicago address that Paluch listed as his second home address through his

employment with FrontRunner. The website also identifies a King of Prussia address.

       96.     After reviewing the Shadowbox press release, Mr. Donnelly asked Levitt if he was

involved with Waveland. Levitt did not deny it, but rather stated he “helps many people and




                                                23
         Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 24 of 43




companies” and implied that Waveland does not compete with FrontRunner. Levitt was

immediately separated from employment by FrontRunner.

       97.       FrontRunner also promptly began a forensic analysis to determine if Paluch, Altieri,

or Levitt had prior dealings with WavelandRCM and/or improperly accessed any of FrontRunner’s

confidential information.

       98.       FrontRunner’s analysis of its e-mail server to date has revealed alarming evidence

of blatant, deliberate wrongdoing by Altieri, Levitt, and Paluch while they were still employed by

FrontRunner as far back as June 2018, in the timeframe WavelandRCM and Waveland

Technologies were incorporated. For example:

                On June 7, 2018, while still an employee and executive officer of FrontRunner,

                 Levitt forwarded an email containing potential FrontRunner customer information

                 from his FrontRunner email to an email address “jlevitt@wavelandrcm.com.” The

                 next day a similar email was copied to “CKearns@wavelandrcm.com.” Upon

                 information and belief, Charles Kearns is a resident of Milwaukee, Wisconsin and

                 is also involved with a company named JWest. When former FrontRunner

                 employee Keith Truax resigned from FrontRunner, he stated he was joining JWest.

                 At the time, Mr. Donnelly was not aware of Waveland, Mr. Kearns, or JWest. Upon

                 information and belief, previously, while he was still employed with FrontRunner,

                 Keith Truax had provided Paluch and Levitt with FrontRunner financial

                 information without authorization that Paluch and Levitt attempted to use to take

                 control of FrontRunner in 2018.




                                                   24
         Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 25 of 43




                On June 29, 2018, while still an employee and executive officer of FrontRunner,

                 Levitt forwarded an e-mail from his FrontRunner e-mail address to the e-mail

                 address “jl@wavelandrcm.com.” The e-mail that Levitt forwarded from his

                 FrontRunner e-mail account was originally sent by a customer to Levitt and Mr.

                 Kearns of WavelandRCM, and discusses a billing issue with services provided by

                 WavelandRCM, showing that Levitt was already providing services on behalf of

                 WavelandRCM as far back as June 2018.

                A calendar invite sent August 1, 2018, from Paluch’s FrontRunner email account

                 to Levitt’s Waveland email account states “introductions and review of services

                 from HealthcareIP. - This will be an introduction to our friends at Wavelandrcm”

                 Upon information and belief, HealthcareIP is a competitor of FrontRunner, and

                 Waveland would have been meeting with them to purchase transactions,

                 technology, or for some other form of partnership.

                On    September     2,   2018,        the   e-mail   address   “Waveland   RCM

                 <dpaluch@wavelandrcm.com>” sent a WavelandRCM marketing e-mail to

                 Paluch’s FrontRunner e-mail address, showing that Paluch already had an e-mail

                 address at WavelandRCM as far back as September 2018.

       99.       FrontRunner’s forensic analysis to date has also revealed that on September 27,

2019, the day Altieri resigned, he inserted a USB drive into a FrontRunner laptop he possessed

only for FrontRunner business purposes. Within minutes of being informed his password would

soon be terminated, Altieri accessed several highly confidential and proprietary documents from

the laptop hard drive without authority, including, but not limited to:


                                                  25
Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 26 of 43




    A technical guide for the Company’s webservices that contains detailed

     explanations for how each service works. This technical document, which the

     Company spent enormous resources to create, could be used by a competitor to

     reproduce and reverse engineer the Company’s proprietary webservices and

     technology so that the Company’s existing customers could easily transition to the

     competitor.

    A confidential list of over 2,000 insurance payors, dubbed “trading partners,” with

     whom FrontRunner has connected. FrontRunner spent vast amounts of time and

     resources developing this list and relies on it as a key resource when pitching to

     customers, because it shows the customer how many resources FrontRunner has

     when compared to competitors. It would take a competitor years to compile a

     similar list and make these connections. On WavelandRCM’s website, it states,

     “We connect to over 2000 trading partners,” showing that WavelandRCM stole

     these connections from FrontRunner.

    At least two contracts with major customers of FrontRunner, which contain key

     terms about pricing and services provided by FrontRunner.

    A recent request for proposal completed for a potential customer that contains

     information about pricing and services and key technical details about the company,

     including information on its management, ownership, security and financials.

    A recent proof of concept for a potential customer, which shows the results of a

     free test that FrontRunner performed for the customer, and which shows key

     technical aspects and data created specifically for that customer.

                                      26
          Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 27 of 43




               Several different highly confidential customer lists, including (i) a list of clients

                that FrontRunner uses as references when pitching to new customers; (ii) a list of

                potential clients in the pipeline that includes contacts, pricing, terms, stage, and

                information about the opportunities; (iii) a list of leads developed by FrontRunner

                through spending significant funds to attend a trade show; and (iv) a sale summary

                with a list of clients sold to, including pricing, the length of the contracts, and the

                names of contact persons.

               A confidential executive report containing all of FrontRunner’s financial data,

                including but not limited to invoicing by client per month, contractual amounts, and

                historical information.

        100.    FrontRunner is still in the process of completing its forensic analysis of Defendants’

illegal activity.

        101.    Upon information and belief, Altieri shared all of the above information with

Paluch, Levitt, and Waveland for their own use.

        102.    Upon information and belief, Paluch and Levitt also improperly obtained trade

secrets and other confidential information from FrontRunner prior to leaving their employment,

for their and/or Waveland’s own use.

                           Defendants’ Continued Misrepresentations

        103.    On January 24, 2020, Altieri and Levitt received letters on behalf of FrontRunner

(i) putting them on notice of the above-described illegal activities; (ii) demanding that they cease

all illegal activity immediately and return all trade secrets and confidential information in their

position; (iii) enclosing a copy of the Altieri NDA and Levitt NDA to them, respectively, and


                                                  27
         Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 28 of 43




reminding them that they must comply with the terms of those agreements; and (iv) seeking

explanations of their activities with Waveland during and after their employment with

FrontRunner and the names of FrontRunner customers, vendors and partners they have been in

contact with on behalf of Waveland.

        104.    On January 27, 2020 Paluch received a similar letter, addressed to his counsel.

        105.    On January 29, 2020, Altieri sent FrontRunner a response letter through counsel, in

which he stated that (i) Altieri stated that the Altieri NDA is “not authentic and was not executed

by him;” and (ii) Altieri stated that he never removed any confidential property and is not in

possession of any property or trade secrets of FrontRunner, including customer lists.

        106.    These statements are entirely false. A true and accurate copy of an e-mail sent by

Altieri on April 18, 2016, in which he indicates that he signed the Altieri NDA and attached the

signed Altieri NDA, is attached as Exhibit 4.

        107.    Altieri’s statement that he never removed trade secrets and confidential information

from FrontRunner appears to also be false, based on the forensic analysis performed by

FrontRunner.

        108.    Paluch and Levitt have not responded substantively to FrontRunner’s letters other

than Paluch’s response through counsel that he had taken some steps to forensically preserve

information on some but not all of his devices.

                                          COUNT I
            Violation of the Defend Trade Secrets Act, 18 U.S.C. § 1836 et seq. by
                                  Paluch, Altieri, and Levitt

        109.    FrontRunner restates and incorporates by reference all of the previous allegations

herein as if set forth fully herein.


                                                  28
         Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 29 of 43




       110.    The Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1836 et seq., forbids

threatened and actual misappropriation of trade secrets “if the trade secret is related to a product

or service used in, or intended for use in, interstate of foreign commerce.”

       111.    “Trade secrets” are broadly defined under the DTSA to include “all forms and types

of financial, business, scientific, technical, economic or engineering information.”

       112.    As described above, certain confidential and proprietary information of

FrontRunner constitutes trade secrets related to a product or service used in, or intended for use in,

interstate commerce, including but not limited to information regarding its technology, business

platform, customers and prospective customers, pricing, contracts, and return on investment.

       113.    FrontRunner takes reasonable measures to protect the secrecy of such information.

These measures include password-protected and encrypted databases, confidentiality and non-

disclosure agreements, and limitations on dissemination of information on a need-to-know basis.

       114.    Defendants knew that they had a duty, pursuant to the terms of their agreements

and the Company’s policies, to maintain the secrecy of the Company’s trade secrets.

       115.    Defendants improperly obtained FrontRunner’s trade secrets and, on information

and belief, have used and/or intend to use such information to benefit themselves and land, without

FrontRunner’s consent or authorization and in a manner that will cause irreparable harm to

FrontRunner.

       116.    Defendants’ actions constitute actual and continuing misappropriation in violation

of the DTSA.

       117.    FrontRunner has suffered damages and irreparable harm as a result of Defendants’

breaches of the DTSA.


                                                 29
         Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 30 of 43




        118.    FrontRunner is entitled to recover actual damages and attorneys’ fees.

        119.    In addition, FrontRunner’s damages cannot be adequately compensated through

remedies at law alone, thereby requiring equitable relief in addition to compensatory relief.

        120.    Defendants’ actions will continue to cause irreparable harm and damages to

FrontRunner if not restrained.

                                         COUNT II
                        Breach Of Contract by Paluch, Altieri, and Levitt

        121.    FrontRunner restates and incorporates by reference all of the previous allegations

herein as if set forth fully herein.

        122.    Defendants entered into various agreements with FrontRunner, as described above.

        123.    The agreements are enforceable contracts between Defendants and FrontRunner.

        124.    Defendants materially breached the agreements as described above and,

specifically, by taking FrontRunner’s trade secrets and confidential information, as those terms are

defined in the agreements, without the written consent of FrontRunner.

        125.    In addition, Defendants breached the non-compete, non-solicit of customers, and

non-solicit of employee provisions in the agreements.

        126.    FrontRunner may learn of additional breaches of contract by Defendants during

discovery and reserves its rights to recover for any additional breaches by Defendants.

        127.    Defendants’ breaches of the agreements directly and proximately caused damages

and irreparable harm to FrontRunner. FrontRunner has been and continues to be irreparably

harmed by Defendants’ actions.

                                   COUNT III
Breach Of The Implied Covenant Of Good Faith And Fair Dealing by Paluch, Altieri, and
                                     Levitt

                                                30
         Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 31 of 43




        128.    FrontRunner restates and incorporates by reference all of the previous allegations

herein as if set forth fully herein.

        129.    The agreements described above are existing contracts between FrontRunner and

Defendants. The agreements include an implied covenant of good faith and fair dealing under

Massachusetts law.

        130.    Defendants acted in bad faith and with an improper motive as described herein, in

breach of the implied covenant of good faith and fair dealing.

        131.    Defendants’ actions violate the reasonable and justifiable expectations of

FrontRunner under the terms of the agreements and have the effect of injuring FrontRunner’s

rights to receive the fruits of the agreements.

        132.    Defendants’ breaches were and are a substantial factor in directly and proximately

causing damages and irreparable harm to FrontRunner. FrontRunner has been and continues to be

irreparably harmed by Defendants’ actions.

                                     COUNT IV
  Misappropriation Of Proprietary And Confidential Information And Trade Secrets by
                              Paluch, Altieri, and Levitt

        133.    FrontRunner restates and incorporates by reference all of the previous allegations

as though fully set forth herein.

        134.    By their actions, including those described above, Defendants have wrongfully

misappropriated, disclosed, and/or used certain of FrontRunner’s proprietary and confidential

information and trade secrets.

        135.    The copying, disclosure, use and/or destruction of such information by Defendants

constitutes an unauthorized copying, disclosure, or use of trade secrets and confidential

                                                  31
         Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 32 of 43




information in violation of the common law and M.G.L. c. 93, § 42 et seq.

        136.    FrontRunner has and will suffer substantial, immediate and irreparable harm and

damages unless Defendants are enjoined from disclosing and using such proprietary and/or

confidential business information and trade secrets.

                                          COUNT V
                     Breach of Fiduciary Duty by Paluch, Altieri, and Levitt

        137.    FrontRunner restates and incorporates by reference all of the previous allegations

herein as if set forth fully herein.

        138.    Defendants occupied positions of trust and confidence at FrontRunner and were

required to protect its interests. Defendants owed a fiduciary duty to FrontRunner, including,

among other things, a duty of loyalty and duty of care.

        139.    Notwithstanding these duties, Defendants willfully and intentionally breached their

fiduciary duties by taking FrontRunner’s trade secrets and confidential information without its

consent or authorization.

        140.    In addition, Defendants set up a competitor company and worked for the competitor

while they were still employed by FrontRunner and solicited at least one of FrontRunner’s

potential clients for that same competitor. Upon information and belief, Defendants have engaged

in other instances of usurpation of corporate opportunities and taken or attempted to take other

corporate opportunities that rightfully belong to FrontRunner and directed or attempted to direct

those opportunities to other entities with which they are affiliated, including, but not limited to,

Waveland.

        141.    In addition, Paluch breached his fiduciary duties to FrontRunner by, among other

things, utilizing FrontRunner's assets for personal use and interests; submitting and accepting

                                                32
         Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 33 of 43




reimbursement payments for illegitimate, unauthorized, fraudulent, and/or non-corporate expenses;

and making excessive expenditures/mismanagement of corporate funds.

        142.    Defendants’ breach of their fiduciary duties directly and proximately caused

damages and irreparable harm to FrontRunner. FrontRunner has been and continues to be

irreparably harmed by Defendants’ actions.

                                          COUNT VI
                             Conversion by Paluch, Altieri, and Levitt

        143.    Defendants wrongfully exercised dominion and control over FrontRunner’s

property, trade secrets, and confidential information and, by failing to return same, converted

FrontRunner’s property and confidential information without legal justification, authorization or

privilege.

        144.    As a result of Defendants’ conduct, FrontRunner has been and/or will be damaged.

                                         COUNT VII
                             Fraudulent Misrepresentation by Altieri

        145.    FrontRunner restates and incorporates by reference all of the previous allegations

herein as if set forth fully herein.

        146.    At the time of Altieri’s resignation, he made false representations and/or omissions

of material fact with knowledge of their falsity, including, but not limited to, representations that

he had not and would not improperly obtain and use FrontRunner’s trade secrets and confidential

information, and that he had not been working for a competitor company while working for

FrontRunner.

        147.    Altieri made these false representations for the purpose of inducing FrontRunner to

enter into the Altieri Separation Agreement and pay him additional consideration of $95,000.00


                                                 33
         Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 34 of 43




       148.    FrontRunner relied on Altieri’s false representations when entering into the Altieri

Separation Agreement.

       149.    FrontRunner’s reliance on Altieri’s misrepresentations was reasonable, considering

it had no knowledge at the time of his resignation that he had stolen or planned to steal its trade

secrets and confidential information and had been working for a competitor company.

       150.    Altieri’s fraudulent misrepresentations directly and proximately caused damages to

FrontRunner.

       151.    As a result of the misrepresentations of Altieri, the Altieri Separation Agreement

should, in equity, be reformed, cancelled and/or rescinded with the $95,000.00 payment returned

to FrontRunner.

                                        COUNT VIII
                  Interference with Contractual Relations By All Defendants

       152.    FrontRunner restates and incorporates by reference all of the previous allegations

as though fully set forth herein.

       153.    Defendants knew the terms of the contractual relationships, as described above,

between FrontRunner and Paluch, Altieri, and Levitt.

       154.    Despite such knowledge, Defendants, acting together and in concert with others,

interfered with the contractual relationships between FrontRunner and each of them, by engaging

in the conduct described above.

       155.    Such interference by Defendants was intentional, malicious and without legal

justification, and was conducted by unlawful means for an illegal purpose.

       156.    As a result, FrontRunner has suffered and will continue to suffer substantial and

egregious harm.

                                                34
         Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 35 of 43




                                        Count IX
            Interference with Advantageous Business Relations By All Defendants

       157.    FrontRunner restates and incorporates by reference all of the previous allegations

as though fully set forth herein.

       158.    FrontRunner has advantageous business relationships with FrontRunner’s clients

and potential clients.

       159.    Defendants knew of these advantageous business relationships.

       160.    Defendants, through improper motive and means as described above, including, but

not limited to the misappropriation of FrontRunner’s trade secrets and confidential information,

have tortiously interfered and with the intent to injure FrontRunner used and/or disclosed the

confidential information and proprietary information about FrontRunner’s business and customers,

which has damaged the business and reputation of FrontRunner for Defendants’ own gain.

       161.    As a result of Defendants’ conduct, FrontRunner has suffered and will continue to

suffer substantial damages.

                                       COUNT X
Violation of Mass. Gen. Laws c. 93A, § 11 By WavelandRCM and Waveland Technologies

       162.    FrontRunner restates and incorporates by reference all of the previous allegations

as though fully set forth herein.

       163.    FrontRunner is a “person” and engages in “trade or commerce” within the meaning

of Mass. Gen. Laws c. 93A, §1.

       164.    Defendants are “persons” and engage in “trade or commerce” within the meaning

of Mass. Gen. Laws c. 93A, §1.

       165.    The actions of Defendants as set forth above constitute willful and knowing


                                               35
         Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 36 of 43




violations of Mass. Gen. Laws. c. 93A, §11. The wrongful practices include, without limitation,

misappropriating FrontRunner’s proprietary and/or confidential business information and

otherwise compromising its goodwill, tortiously interfering with FrontRunner’s contractual

relationships with its current and former employees, tortiously interfering with FrontRunner’s

contractual relationships with its current and prospective customers, utilizing misappropriated

trade secrets, proprietary and/or confidential information for the purposes of targeting customers

of FrontRunner, and encouraging its employees and FrontRunner’s former employees to misuse

FrontRunner’s confidential information.

       166.    As a result, FrontRunner has suffered and will continue to suffer substantial

damages.

                                         COUNT XI
              Violation of the Computer Fraud and Abuse Act By All Defendants

       167.    FrontRunner restates and incorporates by reference all of the previous allegations

as though fully set forth herein.

       168.    FrontRunner’s computer system is used in or affects interstate and foreign

commerce, and is used to access the Internet. FrontRunner’s computer system is a “protected

computer” within the meaning of the Computer Fraud and Abuse Act (“CFAA”).

       169.    Defendants violated the CFAA when they, knowingly and with the intent to

defraud, intentionally accessed their FrontRunner-assigned computers without authorization

and/or in excess of their authorization, including but not limited to when they took, without

authorization, FrontRunner’s valuable trade secrets and confidential information and proprietary

information, thereby violating their duty of loyalty owed to FrontRunner, and used such unlawfully

acquired information for their own and/or WavelandRCM’s benefit.

                                                36
         Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 37 of 43




       170.    WavelandRCM and/or Waveland Technologies violated the CFAA when it, upon

information and belief, knowingly and with the intent to defraud, conspired to have Defendants

intentionally access FrontRunner’s computer without authorization and/or in excess of their

authorization, and take, without authorization, FrontRunner’s valuable confidential information

and proprietary nformation. By means of this conduct, Defendants furthered their intended fraud

and obtained things of value.

       171.    FrontRunner has suffered damages and/or loss by reason of Defendants’ actions in

violation of the CFAA.

       172.    Pursuant to the CFAA, FrontRunner is entitled to recover damages against

Defendants.

       173.    FrontRunner seeks recovery to the full extent permitted by the CFAA, including

but not limited to loss aggregating at least $5,000 in value, including the cost of responding to and

investigating the source of the theft of information from FrontRunner’s computer network and the

cost of conducting a damage assessment.

       174.    Pursuant to the CFAA, FrontRunner is entitled to temporary and permanent

injunctive relief enjoining Defendants from making any further use of FrontRunner’s valuable

confidential information and proprietary information and requiring the return of all documents and

things containing or embodying such information.

                                           COUNT XII
                                Civil Conspiracy By All Defendants




                                                 37
         Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 38 of 43




       175.    FrontRunner restates and incorporates by reference all of the previous allegations

as though fully set forth herein.

       176.    Defendants had and have a common plan to work together and with others to

encourage and induce Defendants and others to violate their agreements with and duties to

FrontRunner, including taking actions to improperly obtain and use FrontRunner’s proprietary and

confidential information, and unfairly and improperly compete against FrontRunner to solicit and

obtain FrontRunner’s valuable customer accounts.

       177.    Each of Defendants was and is aware of the plan and of the plan’s purpose.

       178.    Each of Defendants individually, and acting together, have taken affirmative steps,

including those actions alleged above, to further the achievement of the plan and its purpose.

       179.    As a result, FrontRunner has suffered and will continue to suffer substantial

damages.

                                      COUNT XIII
              Aiding and Abetting Breach of Fiduciary Duty By All Defendants

       180.    FrontRunner restates and incorporates by reference all of the previous allegations

as though fully set forth herein.

       181.    As a result of their positions, titles, and responsibilities, the individual Defendants

owed fiduciary duties of loyalty and care to FrontRunner.

       182.    By their actions, including those described above, the individual Defendants

violated their respective fiduciary duties of loyalty and care to FrontRunner.

       183.    Defendants, including Waveland, acting in bad faith and with the intent to harm

FrontRunner, actively participated or substantially assisted in or encouraged the breaches by the

individual Defendants.

                                                 38
         Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 39 of 43




       184.    As a result, FrontRunner has suffered and will continue to suffer substantial

damages.

                                         COUNT IV
                         Inducement of Breach of Contract By All Defendants

       185.    FrontRunner restates and incorporates by reference all of the previous allegations

as though fully set forth herein.

       186.    The agreements between FrontRunner and the individual Defendants described

above constitute valid and binding contracts.

       187.    At all material times, Defendants knew or should have known of the existence and

terms of those contractual relationships, as described above.

       188.    Despite such knowledge, Defendants intentionally and wrongfully induced and

proximately caused the breach of those contracts.

       189.    Such conduct by Defendants was willful, intentional, fraudulent, malicious, with

wanton disregard for FrontRunner’s legal rights, and without legal justification, and was conducted

by unlawful means for an illegal purpose.

       190.    As a result, FrontRunner has suffered and will continue to suffer substantial

damages.



                                     REQUESTS FOR RELIEF

       WHEREFORE, FrontRunner requests that the Court award the following relief:

       A.      Enter judgment in favor of FrontRunner on all Counts in the present Complaint;

       B.      Award damages to FrontRunner in an amount to be determined at trial, including

               but not limited to:

                                                39
 Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 40 of 43




                     1.      Loss of revenue/profits;

                     2.      Disgorgement of all salary and compensation paid to the

                             individual Defendants during the period of their breaches of

                             fiduciary duties;

                     3.      Loss of value of FrontRunner; and

                     4.      contractual damages.

C.          Award FrontRunner its costs, interest, and reasonable attorneys’ fees; and

D.          Issue a temporary restraining order, a preliminary injunction and ultimately, a

            permanent injunction, to include but not be limited to the following relief:

       i.          Prohibiting    Defendants      from   using   or    disclosing   any    trade

                   secrets/confidential information or property of FrontRunner, including

                   information taken without express authorization from FrontRunner’s

                   premises and computer and systems;

     ii.           Requiring Defendants to comply with the terms of their nondisclosure

                   agreements with FrontRunner, including the provisions on nondisclosure of

                   confidential information, non-competition, non-solicitation of customers,

                   and non-solicitation of employees;

     iii.          Prohibiting Defendants from destroying any documents or evidence in

                   physical form and from deleting from computer systems or any electronic

                   devices or media in their possession, custody or control any information or

                   documents that pertain, directly or indirectly, to the claims set forth in the

                   Complaint filed by FrontRunner in this matter, until further order of the


                                             40
Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 41 of 43




          Court and forensic copies are made of Defendants’ personal and home

          computers and any electronic storage devices, including but not limited to

          his personal computer(s), home computer(s), personal cellular phone(s),

          and other electronic storage media (i.e. USB flash drives, external hard

          drives, CDs, DVDs, media cards etc.) in his possession, custody or control;

  iv.     Prohibiting Defendants from deleting any email from any email account

          used by Defendants, until further order of the Court;

   v.     Prohibiting Defendants from deleting any documents stored in any Cloud

          storage accounts utilized or maintained by Defendants;

  vi.     Allowing FrontRunner’s designated forensic expert to make forensic copies

          of any and all electronic devices or media in Defendants’ possession,

          custody or control, including but not limited to personal computer, home

          computer, personal cellular phone, and other electronic storage media (i.e.

          USB flash drives, external hard drives, CDs, DVDs, media cards etc.).

  vii.    Requiring Defendants to allow FrontRunner’s designated forensic expert to

          make forensic copies of their: (1) personal email account(s), and other email

          accounts used by Defendants but not assigned to them by an employer (e.g.

          a shared home email account), including any potentially recoverable deleted

          email data in their possession, custody or control; (2) any personal Cloud

          storage account(s) utilized or maintained by Defendants. Defendant shall

          provide FrontRunner’s designated forensic expert with access to all of the

          aforementioned email accounts and Cloud storage accounts, to the extent


                                   41
         Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 42 of 43




                       such accounts exist, within two days of the Order being issued in order for

                       such forensic copies to be made;

            viii.      Requiring Defendants and their agents to return to FrontRunner all property

                       in their possession that lawfully belongs to FrontRunner after forensic

                       copies have been made, including, but not limited to, any removable media

                       and backup storage devices containing FrontRunner information;

       E.       Award FrontRunner such other relief as this Court deems just and proper.



                                             Respectfully submitted,

                                             FRONTRUNNERHC, INC.

                                             By its attorneys,

                                             /s/ Jeffrey S. McAllister
                                             Stephen Paterniti, BBO #564860
                                             stephen.paterniti@jacksonlewis.com
                                             Jeffrey S. McAllister, BBO #676301
                                             jeffrey.mcallister@jacksonlewis.com
                                             Jackson Lewis P.C.
                                             75 Park Plaza
                                             Boston, MA 02116
Dated: February 6, 2020                      (617) 367-0025




                                       VERIFICATION

       John Donnelly, under penalty of perjury, verifies that he is the President of FrontRunnerHC

Inc. and that the facts in this Amended Verified Complaint (except those facts based upon

information and belief) are true and accurate to the best of his knowledge.



                                                42
Case 1:20-cv-10230-DJC Document 1 Filed 02/06/20 Page 43 of 43
